Citation Nr: 1242068	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residuals of left ankle fracture.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a left index finger disability, claimed as secondary to neck disability.

4. Entitlement to service connection for residuals of head injury, to include headaches.

5. Entitlement to service connection for a left leg disability.

6. Entitlement to service connection for a left knee disability.

7. Entitlement to service connection for scars on the left hand.

8. Entitlement to service connection for scars on the right hand.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes before the Board on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. By this rating action, the RO granted entitlement to service connection for residuals of left ankle fracture and assigned an initial non-compensable evaluation.  The RO also denied the remaining claims for service connection. The Veteran timely appealed the rating that had been assigned for his left ankle disability and the denials of service connection.

In January 2012, a hearing was held at the Philadelphia RO before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the record.

In a May 2010 rating action, the RO increased the Veteran's initial disability evaluation for the left ankle to 10 percent. The Veteran has not indicated that the 10 percent disability rating satisfies his appeal. The issue of entitlement to an increased initial disability rating for the left ankle remains on appeal before the Board. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993). 

In addition to the paper claims file, an electronic file -the Virtual VA paperless claims processing system- is also associated with the Veteran's record. Review of the Virtual VA system revealed no additional records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that additional evidence remains outstanding and examinations are warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The most recent VA treatment note in the claims file is dated May 18, 2011. While this case is in remand status, the RO/AMC must obtain any outstanding records of VA treatment and associate them with the claims file.

When put on notice of the existence of private medical records, VA also must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). The Veteran has frequently identified Dr. Steve Cowen as his private primary care physician and Dr. Davis Wander as his private podiatrist. Although the claims file contains two (2) letters from Dr. Cowen, there are no treatment records from either physician. The RO/AMC must take appropriate steps to assist the Veteran in gathering the identified outstanding private treatment notes. 

The Veteran has reported continuity of symptoms from his claimed disabilities ever since service. He has also reported working in law enforcement after being discharged from service. The Board notes that periodic physical examinations are generally conducted for law enforcement personnel and, as such, certain employment records may be relevant to the Veteran's claim. In Spurgeon v. Brown, the Court held that VA had a duty to advise the claimant of the potential relevance of employment records. 10 Vet. App. 194, 197-98 (1997). The RO/AMC must take appropriate steps to assist the Veteran in gathering any pertinent records held by his current or former employer(s).

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). The Veteran was last afforded a VA examination in April 2011 to determine the severity of his left ankle disability. He testified in January 2012 that his left ankle disability had worsened since that examination. A new orthopedic examination is warranted. 38 C.F.R. § 3.327(a).

The claims file reflects that a November 2008 VA examination was intended to address all of the Veteran's claims for service connection. Although that examination report states that the Veteran denied any disabilities other than in his left ankle and declined examination of the other parts of his body that he has claimed are affected by residuals of the in-service motor vehicle accident, he testified in January 2012 that he was not afforded the opportunity for a meaningful examination in regard to his other claims. As the claims file reflects evidence of the in-service accident and the Veteran and his spouse have attested to signs of current disability and continuity of symptomatology, the Board will afford him another examination. VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or with a service-connected disability, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Veteran is reminded that although VA has a duty to assist a claimant with the substantiation of a claim, that duty is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of pertinent VA treatment occurring after May 18, 2011 and associate them with the record. 

2. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any identified outstanding private treatment records. These requests must specifically include, but are not limited to, records from Dr. Steve Cowen and Dr. Davis Wander. Make at least two (2) attempts to obtain records from any identified source. Any available records must be associated with the claims file. If any records are not available, inform the Veteran and request that he submit any copies in his possession.

3. Concurrent with the above, notify the Veteran that health records maintained by his former employer(s) may be relevant to his claims. Provide him with the necessary authorizations for the release of any such records maintained by his former employer(s). NOTE that pursuant to 38 C.F.R. § 3.159(c)(1), VA must make reasonable efforts to obtain records held by State or local governments. Make at least two (2) attempts to obtain any records that the Veteran identifies as pertinent to his claim. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

4. Subsequently, afford the Veteran an opportunity to attend a VA examination or examinations at an appropriate location to determine whether he experiences any left hand finger disabilities, neck disability, left knee and/or leg disability, hand scarring, or head injury residuals that were likely incurred during service or as a result of any incident of service - to specifically include the in-service motor vehicle accident. 

Any examiner is reminded that he or she has an independent responsibility to review the ENTIRE claims file. However, his or her attention is called to the March 1965 enlistment records, February 1967 service records discussing treatment for the motor vehicle accident, in-service x-ray reports, and the June 1967 separation examination report and accompanying self report of medical history. The examiner's attention is also drawn to the Veteran's VA treatment notes, August 2010 and January 2012 letters from his private physician, and any private treatment notes associated with the claims file as a result of this remand. 

After reviewing the claims file and conducting an interview and examination of the Veteran, the examiner must provide an opinion as to whether it can be concluded with a reasonable degree of medical certainty that any of the claimed disabilities either manifested during, or are due to or the result of, his active duty service. The examiner must address the Veteran's contentions (see January 2012 hearing transcript), to include whether or not he experiences left hand nervous disability due to neck injury as well as the possibility that he experiences headaches as a result of in-service head injury.

The examiner must clearly outline the rationale for the opinions and discuss the medical principles involved. If the requested medical opinions cannot be given, the examiner must state the reason why.

5. Review the claims file and ensure that the above-directed development has been completed in full. If any additional development is necessary, take appropriate steps.

6. If any benefit sought is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


